                                                                                                                      Entered on Docket
                                                                                                                      September 03, 2019
                                                                                                                      EDWARD J. EMMONS, CLERK
                                                                                                                      U.S. BANKRUPTCY COURT
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA


                                                                       1   SANDI M. COLABIANCHI (SBN 193872)
                                                                           scolabianchi@grsm.com
                                                                       2   MIGUEL SALDAÑA (SBN 299960) The following constitutes the order of the Court.
                                                                           masaldana@grsm.com             Signed: September 3, 2019
                                                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       4   San Francisco, CA 94111        _________________________________________________
                                                                           Tel: (415) 986-5900            M. Elaine Hammond
                                                                       5   Fax: (415) 986-8054            U.S. Bankruptcy Judge

                                                                       6   Attorneys for Doris A. Kaelin,
                                                                           Trustee in Bankruptcy
                                                                       7

                                                                       8                              UNITED STATES BANKRUPTCY COURT

                                                                       9                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11   In re                                             )   CASE NO. 19-51412-MEH
                                                                                                                             )   Chapter 7
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   ABDUL HAMEED and                                  )
                                                                           NAILA M. HAMEED,                                  )   ORDER GRANTING TRUSTEE’S
                                                                      13                                                     )   MOTION TO IMPOSE AUTOMATIC
                                                                                                  Debtors.                   )   STAY
                                                                      14                                                     )
                                                                                                                             )   Date: August 23, 2019
                                                                      15                                                     )   Time: 10:00 a.m.

                                                                      16           The Trustee’s Motion to Impose Automatic Stay (“Motion”) came on for hearing on

                                                                      17   August 23, 2019 at 10:00 a.m. Appearances are noted on the record. The Court having

                                                                      18   considered the papers and pleadings, arguments at the hearing, and good cause appearing,

                                                                      19           IT IS ORDERED as follows:

                                                                      20           1.      For the reasons stated on the record, the Motion is GRANTED;

                                                                      21           2.      The automatic stay under section 362 of the Bankruptcy Code is imposed on all

                                                                      22   creditors through and including December 6, 2019;

                                                                      23           3.     The relief granted in this Order is without prejudice to the Trustee or any other

                                                                      24   party in interest from seeking further relief.

                                                                      25
                                                                                                                  **END OF ORDER**
                                                                      26

                                                                      27

                                                                      28


                                                              Case: 19-51412            Doc# 50      Filed: 09/03/19        Entered: 09/03/19 16:05:12    Page 1 of 2
                                                                            1                                COURT SERVICE LIST

                                                                            2   Abdul Hameed and Naila M. Hameed
                                                                                5202 Silvercrest Ridge Ct
                                                                            3   San Jose, CA 95135
                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10
     Gordon Rees Scully Mansukhani, LLP




                                                                           11
                                          275 Battery Street, Suite 2000
                                            San Francisco, CA 94111




                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
1192811/47054531v.1




                                                                   Case: 19-51412        Doc# 50   Filed: 09/03/19   Entered: 09/03/19 16:05:12   Page 2 of 2
